UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2006 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 18 Notes to financial statements page 26 For more information page 40 CEO corner To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new  I want to  feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of November 30, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks high current income by normally investing primarily in foreign government and corporate debt securities from developed and emerging markets, U.S. government and agency securities and U.S. high yield bonds. Over the last six months ► Bonds around the world rallied amid hope that U.S. interest rate hikes would cease. ► High-yielding bonds were significant contributors to performance, although the Funds underweighting in them relative to competitors muted performance. ► Fund performance was bolstered by its stake in stocks and unhedged European government bond holdings, but hurt by its lessened interest rate sensitivity. Top 10 issuers Government of Canada 18.1% Government of Australia 4.2% United States Treasury 6.2% Countrywide Home Loans 4.2% Government of Norway 5.4% Federal Home Loan Mortgage Corp. 3.8% Bonos Y Oblig Del Estado 5.0% Government of Germany 3.8% Province of Ontario 4.3% Government of Ireland 3.1% As a percentage of net assets on November 30, 2006. 1 Managers report John Hancock Strategic Income Fund On August 31, 2006, Frederick L. Cavanaugh retired from MFC Global Investment Management (U.S.), LLC, the Funds subadviser, after almost 20 years with the firm. Bond markets around the world posted solid gains for the six-month period ended November 30, 2006. The period began on a bit of a troublesome note amid heightened global bond market volatility, as investors balanced their hopes that the worlds central banks would cease raising interest rates with their fears of strong economic growth and inflationary pressures. But the U.S. Federal Reserve Board raised rates at its 17th straight Open Market Committee Meeting since June 2004, bringing the Federal Funds target rate  the interest rate that banks charge each other on overnight transactions  to 5.25% . At the time, inflation, which eats away at bond returns, was still a worry. But in August, global bonds began to stage a solid rally that lasted throughout much of the remainder of the period as a downturn in the housing market and other signs of a slowing economy eased interest rate and inflation worries. The Fed took at pause from raising short-term interest rates at its August, September and October meetings, prompting speculation among some investors and economists that the Fed will begin to cut rates in early 2007. Against that backdrop, domestic high yield corporate bonds led the global bond market higher during the six-month period, fueled by SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS High-yield ▲ Strong demand from yield-hungry investors boosts sector corporate bonds Brazil bonds ▲ High oil prices help boost economy and fiscal condition of the country Duration ▼ Funds lessened interest rate sensitivity mutes returns during market rally 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Daniel S. Janis, III, John F. Iles and Barry H. Evans, CFA continued solid global economic conditions. Additionally, investors seemingly insatiable appetite for high-yielding securities of all types resulted in strong demand for high yield bonds, as they were emboldened by low default rates and healthy corporate balance sheets. In essence, inves tors continued to indicate their confidence in the health of U.S. companies and their ability to repay debt. Non-U.S. dollar-denominated foreign government bonds also performed well as inflation remained contained thanks in large measure to moderating energy prices. U.S. government securities also fared well, buoyed by the growing consensus that the Feds next move would be to lower, rather than raise, U.S. interest rates. Bond markets around the world posted solid gains for the six-month period ended November 30, 2006. Fund performance For the six months ended November 30, 2006, John Hancock Strategic Income Funds Class A, Class B, Class C, Class I and Class R shares posted total returns of 3.61%, 3.28%, 3.25%, 3.81% and 3.49%, respectively, at net asset value. Those returns compared with the 5.90% return of the average multi-sector bond fund, according to Morningstar, Inc. 1 In the same period, the Merrill Lynch AAA U.S. Treasury/Agency Master Index returned 5.44%, the Merrill Lynch High Yield Master II Index returned 6.85% and the Citigroup World Government Bond Index returned 4.13% . Going forward, the Fund has switched its benchmark index to the broad-based Lehman Brothers Aggregate Bond Index, which returned 5.93% . Keep in mind that your net asset value will be different from the Funds performance if you were not invested in the Fund for the entire period and did not reinvest all distributions. Please see pages six and seven for longer-term performance information. Strategic Income Fund 3 Fund performance explained Although some of the best contributors to the Funds performance were a number of our high-yield corporate bond holdings, we remained somewhat cautious about the sector. And even though our overall weighting in high yield bonds increased during the period, it likely was less than that of many of our competitors, which put us at a disadvantage over the short term, as the high yield market performed well. But we felt that a prudent approach was in order, given that the interest rate difference between what below-investment-grade corporate bonds pay compared with Treasury securities didnt justify holding them given their heightened credit risk. Among our high yield bond winners were our Mexican peso-denominated holdings in America Movil S.A. de CV, a telecommunications company, and General Electric. Both benefited from the strength of the peso, as well as fundamental business improvements at each company. Among our equity holdings (which we are allowed to own to a small degree) issued by high yield companies, we enjoyed good returns from Pan American Silver Corp. and Silver Standard Resources Inc., as silver prices remained buoyant throughout much of the period, spurring investor interest in the companies that mine the metal. In contrast, one of our biggest disappointments during the period was our holding in Newmont Mining Corp., which was hurt by gold selling off with other commodities in the summer as inflation fears eased. We also lost ground by owning Pope & Talbot, Inc., a pulp and lumber company that suffered from investor pessimism about the companys future in response to a slowdown in the U.S. housing market. Similarly, our holdings in Abitibi suffered, as the newsprint business slowed in response to increasingly unfavorable conditions for North American newspapers. COUNTRY DISTRIBUTION 2 United States 42% Canada 26% Norway 5% Spain 5% Germany 5% Australia 4% Ireland 3% Mexico 2% New Zealand 2% Colombia 2% United Kingdom 2% Austria 1% Brazil 1% All others 1% Emerging-market sovereign bonds from Venezuela and Brazil also posted good gains for the period amid strong investor demand for bonds with any yield advantage over U.S. government bonds. We recently eliminated our stake in Venezuela, due to our concerns about its economy in light of falling energy prices and about its political leadership. Elsewhere, we benefited from our holdings in un-hedged European government bonds, which were buoyed in large part by the weakness of that currency relative to the U.S. dollar only at the end of the period. Strategic Income Fund 4 Our duration stance  meaning how we managed the Funds interest rate sensitivity  worked against us on balance during the period. Our decision to maintain a relatively short duration (i.e. less interest rate sensitivity) for our U.S. government investments proved helpful in the very early stages of the period when the bond market was under pressure. What was beneficial when the market sagged, however, became detrimen tal when the market rallied, as it did during much of the remainder of the period. .even though our overall weighting in high yield bonds increased during the period, it likely was less than that of many of our competitors, which put us at a disadvantage QUALITY DISTRIBUTION 2 AAA 64% AA 4% BBB 4% BB 6% B 9% CCC 5% Outlook Our outlook calls for a continuation of the recent resumption of the multi-year decline in the U.S. dollar, so we will continue to keep our bet against the dollar in place by holding a fair amount of non-U.S.-dollar securities. We maintain that the large U.S. budget and current-account deficits will remain so, which likely will put renewed pressure on the U.S. dollar. That said, were mindful that technical factors, rather than fundamental macroeconomic trends, may continue to drive the global currency markets over the short term. As a result, we plan to use periods of currency market volatility to add value to the portfolio through the tactical hedging of various currencies. We also continue to maintain a selective approach to high yield bonds given that credit spreads are near historic lows, although we will look to add to our holdings there when we believe the risk/reward equation justifies us doing so. As economic conditions unfold, we will continue to monitor our U.S. Treasury duration and allocation and may make changes accordingly. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales changes. Actual load-adjusted performance is lower. 2 As a percentage of net assets on November 30, 2006. Strategic Income Fund 5 A look at performance For the periods ending November 30, 2006 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 11-30-06 A 8-18-86 1.47% 6.87% 6.21%  1.04% 1.47% 39.42% 82.62%  4.16% B 10-4-93 0.64 6.82 6.11  1.72 0.64 39.05 80.93  3.65 C 5-1-98 4.56 7.11  5.12% 2.25 4.56 40.99  53.47% 3.66 I 1 9-4-01 6.70 8.24  8.17 3.81 6.70 48.57  50.90 4.74 R 1 8-5-03 6.01   6.72 3.49 6.01   24.11 4.12 Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R shares. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R share prospectuses. Strategic Income Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in four separate indexes. With Period Without maximum Class beginning sales charge sales charge Index 1 Index 2 Index 3 Index 4 B 1 11-30-96 $18,093 $18,093 $18,248 $17,840 $18,916 $16,842 C 1 5-1-98 15,341 15,341 16,442 16,103 16,006 16,499 I 2 9-4-01 15,076 15,076 13,117 12,854 15,605 15,062 R 2 8-5-03 12,411 12,411 11,626 11,402 13,970 12,229 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R shares, respectively, as of November 30, 2006. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Aggregate Bond Index  Index 1  is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. Merrill Lynch AAA U.S. Treasury/Agency Master Index  Index 2  is an unmanaged index of fixed-rate U.S. Treasury and agency securities. Merrill Lynch High Yield Master II Index  Index 3  is an index composed of U.S. currency high-yield bonds issued by U.S. and non-U.S. issuers. Citigroup World Government Bond Index  Index 4  is an unmanaged index of bonds issued by governments in the U.S., Europe and Asia. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. 2 For certain types of investors as described in the Funds Class I and Class R share prospectuses. Strategic Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2006, with the same investment held until November 30, 2006. Account value Ending value Expenses paid during period on 6-1-06 on 11-30-06 ended 11-30-06 1 Class A $1,000.00 $1,036.10 $4.48 Class B 1,000.00 1,032.80 7.83 Class C 1,000.00 1,032.50 8.03 Class I 1,000.00 1,038.10 2.55 Class R 1,000.00 1,034.90 5.70 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2006 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Strategic Income Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2006, with the same investment held until November 30, 2006. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 6-1-06 on 11-30-06 ended 11-30-06 1 Class A $1,000.00 $1,020.50 $4.45 Class B 1,000.00 1,017.20 7.77 Class C 1,000.00 1,017.00 7.97 Class I 1,000.00 1,022.40 2.53 Class R 1,000.00 1,019.30 5.65 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.88%, 1.53%, 1.58%, 0.49% and 1.11% for Class A, Class B, Class C, Class I and Class R, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Strategic Income Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 11-30-06 (unaudited) This schedule is divided into nine main categories: bonds, capital preferred securities, common stocks, preferred stocks, options, tranche loans, U.S. government and agencies securities, warrants and short-term investments. Bonds, capital preferred securities, common stocks, preferred stocks, tranche loans, U.S. government and agencies securities and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 83.51% (Cost $1,147,597,820) Agricultural Products 0.64% Cosan SA Industria e Comercio, Perpetual Bond (Brazil) (S) 8.250% 02-15-49 BB $3,750 3,581,250 Saskatchewan Wheat Pool, Inc., Sr Note (Canada) (D) 8.000 04-08-13 B 5,800 5,256,567 Broadcasting & Cable TV 2.88% Allbritton Communications Co., Sr Sub Note 7.750 12-15-12 B 7,953 8,052,413 Rogers Cable, Inc., Sr Sec Note (Canada) (D) 7.250 12-15-11 BB+ 6,750 6,423,730 Shaw Communications, Inc., Sr Note (Canada) (D) 6.100 11-16-12 BB+ 9,000 8,074,387 Sinclair Broadcast Group, Inc., Gtd Sr Sub Note (L) 8.000 03-15-12 B 7,925 8,162,750 XM Satellite Radio, Inc., Sr Note (P) 9.871 05-01-13 CCC 4,500 4,342,500 Sr Note (L) 9.750 05-01-14 CCC 5,000 4,950,000 Casinos & Gaming 4.40% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB 2,330 2,405,725 Isle of Capri Casinos, Inc., Gtd Sr Sub Note 9.000 03-15-12 B 4,500 4,708,125 Gtd Sr Sub Note (L) 7.000 03-01-14 B 650 636,188 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 8,750 8,750,000 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 5,000 5,025,000 Mandalay Resort Group, Sr Sub Note (L) 9.375 02-15-10 B+ 3,850 4,090,625 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04-01-12 B 4,450 4,628,000 Sr Sub Note (L) 7.125 08-15-14 B 800 806,000 Sr Sub Note (L) 6.375 07-15-09 B 3,750 3,735,937 See notes to financial statements Strategic Income Fund 10 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming (continued) MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750% 04-01-10 B+ $5,125 $5,394,062 Penn National Gaming, Inc., Sr Sub Note 6.750 03-01-15 B+ 2,800 2,751,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 2,500 2,712,500 Seneca Gaming Corp., Sr Note 7.250 05-01-12 BB 500 500,000 Turning Stone Resort Enterprise, Sr Note (S) 9.125 09-15-14 B+ 8,700 8,895,750 Waterford Gaming LLC Sr Note (S) 8.625 09-15-12 BB 5,591 5,926,460 Commodity Chemicals 0.25% Braskem SA, Note (Brazil) (S) 11.750 01-22-14 BB 2,800 3,500,000 Construction & Farm Machinery & Heavy Trucks 0.19% Manitowoc Co., Inc. (The), Sr Note 7.125 11-01-13 BB 2,600 2,613,000 Consumer Finance 0.93% Toyota Motor Credit Corp., Sr Bond (Japan) (D) 0.750 06-09-08 AAA 1,490,000 12,879,923 Diversified Banks 1.15% Corporacion Andina de Fomento, Note (Venezuela) 5.200 05-21-13 A 2,600 2,577,468 European Investment Bank, Sr Note (New Zealand) (D) 6.750 11-17-08 AAA 9,920 6,710,507 International Bank for Reconstruction & Development, Note (New Zealand) (D) 5.240 08-28-07 AAA 4,960 3,332,022 Landwirtschaftliche Rentenbank, Note (New Zealand) (D) 6.500 09-17-09 AAA 4,960 3,324,983 Electric Utilities 0.37% Empresa Nacional de Electricidad SA, Bond (Chile) 7.875 02-01-27 BBB 4,500 5,138,793 Foreign Government 49.20% Australia, Government of, Bond (Australia) (D) 7.500 09-15-09 AAA 71,245 58,440,917 Austria, Republic of, Note (New Zealand) (D) 6.000 09-26-08 AAA 4,960 3,317,196 Bonos Y Oblig Del Estado, Bond (Spain) (C) 6.150 01-31-13 AAA 28,500 42,870,663 Bond (Spain) (C) 5.400 07-30-11 AAA 18,900 26,889,016 Bond (Spain) (C) 5.350 10-31-11 AAA 30 42,738 Bundesrepublik Deutschland, Bond (Germany) (C) 3.500 01-04-16 AAA 22,400 29,334,818 See notes to financial statements Strategic Income Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Foreign Government (continued) Canada Housing Trust, Bond (Canada) (D) 4.100% 12-15-08 AAA $2,000 $1,756,077 Canada, Government of, Bond (Canada) (D) 4.250 12-01-08 AAA 87,500 77,171,629 Bond (Canada) (D) 4.250 09-01-09 AAA 32,600 28,843,578 Bond (Canada) (D) 4.000 06-01-16 AAA 68,100 60,067,539 Bond (Canada) (D) 4.000 09-01-10 AAA 95,900 84,504,527 Colombia, Republic of, Note (Colombia) 10.750 01-15-13 BB 18,400 22,705,600 Germany, Federal Republic of, Bond (Germany) (C) 5.000 01-04-12 AAA 16,800 23,646,142 Ireland, Government of, Bond (Ireland) (C) 5.000 04-18-13 AAA 2,000 2,853,219 Deb (Ireland) (C) 4.600 04-18-16 AAA 28,705 40,752,970 Mexican States, United, Bond (Mexico) 11.375 09-15-16 BBB 3,800 5,485,300 Note (Mexico) 8.375 01-14-11 BBB 7,200 8,031,600 New Zealand, Government of, Bond (New Zealand) (D) 6.000 07-15-08 AAA 6,695 4,553,714 Norway, Government of, Bond (Norway) (D) 6.750 01-15-07 AAA 81,800 13,329,192 Bond (Norway) (D) 6.000 05-16-11 AAA 200,000 34,894,714 Bond (Norway) (D) 5.000 05-15-15 AAA 158,000 27,136,586 Ontario, Province of, Bond (New Zealand) (D) 5.750 03-03-08 AA 10,600 7,107,349 Deb (Canada) (D) 4.500 03-08-15 AA 21,400 19,242,573 Deb (Canada) (D) 4.400 11-19-08 AA 29,000 25,591,611 Note (New Zealand) (D) 6.250 06-16-15 AA 10,600 7,029,971 Panama, Republic of, Bond (Panama) 7.250 03-15-15 BB 4,400 4,741,000 United Kingdom, Government of, Treasury Bond (United Kingdom) (D) 5.000 03-07-08 AAA 11,300 22,225,019 Gas Utilities 0.24% Southern Union Co., Jr Sub Note Ser A 7.200 11-01-66 BB 3,355 3,377,868 Health Care Supplies 0.33% Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 4,446 4,568,265 Hotels, Resorts & Cruise Lines 0.34% French Lick Resorts & Casino Corp. Note (L)(S) 10.750 04-15-14 B 5,000 4,725,000 Integrated Oil & Gas 1.79% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 3,800 4,276,900 Gtd Note 8.500 02-15-08 BBB 16,002 16,562,070 Gtd Note (L) 7.375 12-15-14 BBB 3,675 4,060,875 See notes to financial statements Strategic Income Fund 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Integrated Telecommunication Services 0.43% Cincinnati Bell, Inc., Sr Sub Note (L) 8.375% 01-15-14 B $5,850 5,981,625 Investment Banking & Brokerage 0.31% Rabobank Nederland, Note (Japan) (D) 0.200 06-20-08 AAA 500,000 4,284,073 Leisure Facilities 0.51% AMC Entertainment, Inc., Sr Sub Note 9.500 02-01-11 CCC+ 7,000 7,017,500 Managed Health Care 0.23% HealthSouth Corp., Sr Note (S) 10.750 06-15-16 CCC+ 3,000 3,195,000 Metal & Glass Containers 0.96% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B 5,480 5,740,300 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 3,200 3,296,000 Gtd Sr Sec Note 8.875 02-15-09 BB 4,114 4,216,850 Oil & Gas Exploration & Production 0.18% Allis-Chalmers Energy, Inc. Gtd Sr Note (S) 9.000 01-15-14 B 2,500 2,500,000 Oil & Gas Storage & Transportation 0.52% Markwest Energy Partners LP, Sr Note (S) 8.500 07-15-16 B 7,135 7,206,350 Other Diversified Financial Services 2.21% General Electric Capital Corp., Bond Ser A Tranche 1 (New Zealand) (D) 6.625 02-04-10 AAA 25,300 16,977,641 Sr Note (Mexico) (D) 9.500 12-11-14 AAA 72,500 6,934,361 Sr Note (Mexico) (D) 8.750 10-05-15 AAA 72,500 6,681,244 Paper Packaging 1.36% Graphic Packaging International, Inc., Sr Sub Note (L) 9.500 08-15-13 B 5,550 5,716,500 MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B 2,970 3,140,775 Stone Container Corp., Sr Note 9.750 02-01-11 CCC+ 4,984 5,139,750 Sr Note 8.375 07-01-12 CCC+ 5,000 4,837,500 Paper Products 0.63% Graphic Packaging International, Sr Note 8.500 08-15-11 B 2,100 2,163,000 Pope & Talbot, Inc., Deb 8.375 06-01-13 CCC 3,000 2,385,000 Sr Note 8.375 06-01-13 CCC 5,250 4,173,750 See notes to financial statements Strategic Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Pharmaceuticals 0.58% Pfizer, Inc., Bond (Japan) (D) 0.800% 03-18-08 AAA $925,000 7,994,886 Real Estate Management & Development 0.04% Omega Healthcare Investors, Inc., Sr Note 7.000 04-01-14 BB 600 601,500 Restaurants 0.15% Landrys Restaurants, Inc., Gtd Sr Note Ser B 7.500 12-15-14 B 2,175 2,115,187 Specialized Finance 2.75% CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC+ 7,865 7,589,725 Drummond Co., Inc., Sr Note (L)(S) 7.375 02-15-16 BB 4,120 3,955,200 Kreditanstalt fuer Wiederaufbau, Gtd Note (Japan) (D) 1.850 09-20-10 AAA 1,500,000 13,340,954 Oesterreichische Kontrollbank AG, Gtd Bond (Japan) (D) 1.800 03-22-10 AAA 1,500,000 13,301,669 Thrifts & Mortgage Finance 7.12% Bank of America Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2006-1 Ser 4CB1 6.500 02-25-36 Aaa 19,262 19,595,283 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 17,722 17,932,927 Countrywide Home Loans, Mtg Pass Thru Ctf Ser 2005-27 Class 2A1 5.500 12-25-35 Aaa 40,437 39,982,301 DB Master Finance LLC, Sub Bond Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 500 513,487 IndyMac INDX Mortgage Loan Trust, Mtg Sr Pass Thru Ctf Ser 2006-AR19 Class 4A1 6.398 08-25-36 AAA 16,073 16,382,619 SBA CMBS Trust, Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 2,370 2,398,792 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 2,015 2,039,086 Tobacco 0.51% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B 6,670 7,070,200 See notes to financial statements Strategic Income Fund 14 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Wireless Telecommunication Services 2.31% America Movil SA de CV, Bond (Mexico) (D) 9.000% 01-15-16 BBB+ $65,700 6,156,047 American Cellular Corp., Sr Note Ser B 10.000 08-01-11 CCC 3,000 3,165,000 Centennial Communications Corp., Sr Note (L) 10.000 01-01-13 CCC 5,500 5,747,500 Crown Castle Towers LLC, Sub Bond Series 2006-1A Class G 6.795 11-15-36 BA2 3,000 3,023,271 Dobson Communications Corp., Sr Note (L) 8.875 10-01-13 CCC 6,253 6,299,898 Grupo Iusacell SA de CV, Sr Note (Mexico) (G)(H) 14.250 12-01-06 C 4,000 1,960,000 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 BBB+ 2,600 2,684,500 Rural Cellular Corp., Sr Sub Note (L) 9.750 01-15-10 CCC 3,000 3,075,000 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 0.18% (Cost $2,340,000) Regional Banks 0.18% CSBI Capital Trust I, 11.75%, Ser A, 06-06-27 (B)(G) BBB $2,340 2,557,620 Issuer Shares Value Common stocks 2.88% (Cost $31,579,947) Commodity Chemicals 0.38% Great Lakes Carbon Income Fund (Canada) 592,741 5,320,136 Gold 0.68% Newmont Mining Corp. 200,000 9,382,000 Integrated Telecommunication Services 0.10% Chunghwa Telecom Co., Ltd., American Depositary Receipt (Taiwan) 29,196 554,724 Deutsche Telekom AG, American Depositary Receipt (Germany) 8,253 146,903 Manitoba Telecom Services, Inc. (Canada) 910 35,490 Versatel Telecom International NV (Netherlands) (C)(I) 590,005 649,127 Precious Metals & Minerals 1.35% Pan American Silver Corp. (Canada) (I) 400,000 10,376,000 Silver Standard Resources, Inc. (Canada) (I) 270,097 8,405,419 Wireless Telecommunication Services 0.37% NII Holdings, Inc. (I) 69,572 4,517,310 USA Mobility, Inc. 25,267 614,999 See notes to financial statements Strategic Income Fund 15 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 0.19% (Cost $2,671,195) Marine 0.00% 0 Pacific & Atlantic Holdings, Inc. (B)(G)(I) CCC 100,913 0 Wireless Telecommunication Services 0.19% Rural Cellular Corp., 11.375%, Ser B (I) Ca 2,070 2,577,150 Number of Exercise Expiration Issuer Contracts Price Date Value Options 0.35% (Cost $2,111,383) Puts 0.24% Japanese Yen 136,000,000 $110 January 07 290,640 Calls 0.11% Canadian Dollar 68,500 1.143 December 06 413,940 Canadian Dollar 103,500 1.133 December 06 1,129,185 Par value Issuer, description Value Tranche loans 0.14% (Cost $1,988,222) Apparel, Accessories & Luxury Goods 0.14% Hanesbrands, Inc. Tranche HBI $2,000 2,000,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 11.26% (Cost $152,142,503) Government U.S. 6.19% United States Treasury Bond (L) 9.250% 02-15-16 AAA $8,600 11,670,131 Bond (L) 8.125 08-15-19 AAA 5,225 6,986,807 Bond (L) 4.875 08-15-16 AAA 25,000 25,786,125 Note (L) 6.125 08-15-07 AAA 6,700 6,752,079 Note (L) 4.875 07-31-11 AAA 7,065 7,190,291 Note (L) 4.625 03-31-08 AAA 13,950 13,926,564 Note (L) 4.250 08-15-13 AAA 13,735 13,589,601 Government U.S. Agency 5.07% Federal Home Loan Mortgage Corp. CMO REMIC 3165-ND 5.500 10-15-34 AAA 18,480 18,421,062 CMO REMIC 3228-PL 5.500 10-15-34 AAA 25,320 25,460,954 Note 4.650 10-10-13 AAA 9,695 9,436,987 Federal National Mortgage Assn., CMO REMIC 2006-65-TE 5.500 05-25-35 AAA 9,905 9,896,924 30 Yr Pass Thru Ctf 5.500 10-01-36 AAA 7,096 7,070,415 See notes to financial statements Strategic Income Fund 16 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Warrants 0.01% (Cost $647,943) Broadcasting & Cable TV 0.00% NTL, Inc. (I) 28,043 8,163 Integrated Telecommunication Services 0.01% COLT Telecom Plc (United Kingdom) (B)(I)(S) 5,000 72,584 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.03% (Cost $347,000) Joint Repurchase Agreement 0.03% Investment in a joint repurchase agreement transaction with UBS AG  Dated 11-30-06 due 12-1-06 (secured by U.S. Treasury Inflation Indexed Bonds 2.000% due 1-15-26 and 3.625% due 4-15-28 and U.S. Treasury Inflation Indexed Notes 0.875% due 4-15-10, 1.875% due 7-15-15, 2.000% due 7-15-14, 3.375% due 1-15-07, 3.375% due 1-15-12 and 4.250% due 1-15-10). Maturity value: $347,051 5.280% $347 347,000 Total investments (Cost $1,341,426,013) 98.55% Other assets and liabilities, net 1.45% Total net assets 100.00% (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $2,360,204 or 0.19% of the Funds net assets as of November 30, 2006. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of November 30, 2006. (P) Represents rate in effect on November 30, 2006. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $66,241,909 or 4.77% of the Funds net assets as of November 30, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Strategic Income Fund 17 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-06 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (cost $1,341,426,013) including $125,538,129 of securities loaned $1,364,120,482 Cash 4,985 Receivable for investments sold 10,375,638 Receivable for shares sold 1,415,790 Receivable for forward foreign currency exchange contracts 13,199,939 Dividends and interest receivable 24,925,096 Other assets 88,732 Total assets Liabilities Payable for investments purchased 1,000,000 Payable for shares repurchased 3,094,820 Dividends payable 163,137 Payable for forward foreign currency exchange contracts 21,095,119 Payable for options written, at value (premiums received $559,988) 147,921 Payable to affiliates Management fees 411,038 Distribution and service fees 152,139 Other 352,282 Other payables and accrued expenses 385,904 Total liabilities Net assets Capital paid-in 1,463,986,782 Accumulated net realized loss on investments, options written and foreign currency transactions (126,591,009) Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 28,199,871 Accumulated net investment income 21,732,658 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($820,931,793 ÷ 119,399,722 shares) $6.88 Class B ($295,427,795 ÷ 42,964,858 shares) $6.88 Class C ($252,927,476 ÷ 36,788,308 shares) $6.88 Class I ($13,774,775 ÷ 2,003,746 shares) $6.88 1 Class R ($4,266,463 ÷ 620,612 shares) $6.88 1 Maximum offering price per share Class A 2 ($6.88 ÷ 95.5%) $7.20 1 Net assets and shares outstanding have been rounded for presentation purpose. The net asset value is as reported on November 30, 2006. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Strategic Income Fund 18 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 11-30-06 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $41,299,753 Dividends (net of foreign withholding taxes of $45,127) 387,986 Securities lending 296,895 Total investment income Expenses Investment management fees (Note 2) 2,547,761 Distribution and service fees (Note 2) 4,051,100 Class A, B and C transfer agent fees (Note 2) 943,358 Class I transfer agent fees (Note 2) 3,242 Class R transfer agent fees (Note 2) 3,282 Compliance fees 18,433 Custodian fees 227,279 Accounting and legal services fees 100,422 Printing 70,350 Blue sky fees 40,853 Trustees fees 40,242 Professional fees 30,988 Interest 11,420 Securities lending 11,325 Miscellaneous 39,985 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 67,361,607 Options 1,561,889 Foreign currency transactions (24,276,949) Change in net unrealized appreciation (depreciation) of Investments (51,003,997) Options written 6,625,031 Translation of assets and liabilities in foreign currencies 12,747,655 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 6-1-06 through 11-30-06. See notes to financial statements Strategic Income Fund 19 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 5-31-06 11-30-06 1 Increase (decrease) in net assets From operations Net investment income $59,393,900 $33,844,594 Net realized gain 84,052,122 44,646,547 Change in net unrealized appreciation (depreciation) (82,788,774) (31,631,311) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (39,198,074) (20,675,701) Class B (17,432,639) (7,060,892) Class C (11,785,249) (5,665,784) Class I (448,114) (351,966) Class R (105,556) (92,980) From net realized gain Class A (15,990,917)  Class B (8,175,927)  Class C (5,608,112)  Class I (183,736)  Class R (41,427)  From Fund share transactions Net assets Beginning of period 1,511,282,833 1,454,343,326 End of period 2 1 Semiannual period from 6-1-06 through 11-30-06. Unaudited. 2 Includes accumulated net investment income of $21,735,387, and $21,732,658, respectively. See notes to financial statements Strategic Income Fund 20 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-02 1 5-31-03 5-31-04 5-31-05 5-31-06 11-30-06 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.46 0.38 0.35 0.31 0.30 0.17 Net realized and unrealized gain (loss) on investments (0.07) 0.65 (0.19) 0.39  0.07 Total from investment operations Less distributions From net investment income (0.46) (0.44) (0.40) (0.36) (0.34) (0.17) From net realized gain   (0.15) (0.04) (0.14)  From capital paid-in (0.05)      Net asset value, end of period Total return 4 (%) 3.61 6 Ratios and supplemental data Net assets, end of period (in millions) $508 $595 $657 $764 $818 $821 Ratio of net expenses to average net assets (%) 0.93 0.95 0.90 0.90 0.88 0.88 8 Ratio of net investment income to average net assets (%) 7.06 5.82 5.10 4.48 4.26 5.06 8 Portfolio turnover (%) 69 71 42 29 52 59 6 See notes to financial statements Strategic Income Fund 21 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-02 1 5-31-03 5-31-04 5-31-05 5-31-06 11-30-06 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.42 0.34 0.31 0.26 0.25 0.15 Net realized and unrealized gain (loss) on investments (0.08) 0.64 (0.20) 0.39 0.01 0.07 Total from investment operations Less distributions From net investment income (0.42) (0.39) (0.35) (0.31) (0.30) (0.15) From net realized gain   (0.15) (0.04) (0.14)  From capital paid-in (0.04)      Net asset value, end of period Total return 4 (%) 3.28 6 Ratios and supplemental data Net assets, end of period (in millions) $556 $613 $529 $460 $350 $295 Ratio of net expenses to average net assets (%) 1.63 1.65 1.60 1.60 1.57 1.53 8 Ratio of net investment income to average net assets (%) 6.36 5.13 4.41 3.79 3.57 4.42 8 Portfolio turnover (%) 69 71 42 29 52 59 6 See notes to financial statements Strategic Income Fund 22 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-02 1 5-31-03 5-31-04 5-31-05 5-31-06 11-30-06 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.42 0.33 0.31 0.26 0.25 0.15 Net realized and unrealized gain (loss) on investments (0.08) 0.65 (0.20) 0.39  0.07 Total from investment operations Less distributions From net investment income (0.42) (0.39) (0.35) (0.31) (0.29) (0.15) From net realized gain   (0.15) (0.04) (0.14)  From capital paid-in (0.04)      Net asset value, end of period Total return 4 (%) 6 Ratios and supplemental data Net assets, end of period (in millions) $121 $256 $279 $282 $270 $253 Ratio of net expenses to average net assets (%) 1.64 1.65 1.60 1.60 1.58 1.58 8 Ratio of net investment income to average net assets (%) 6.35 4.99 4.39 3.79 3.56 4.36 8 Portfolio turnover (%) 69 71 42 29 52 59 6 See notes to financial statements Strategic Income Fund 23 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-02 5-31-03 5-31-04 5-31-05 5-31-06 11-30-06 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.35 0.50 0.34 0.33 0.32 0.18 Net realized and unrealized gain (loss) on investments (0.08) 0.56 (0.17) 0.39 0.01 0.07 Total from investment operations Less distributions From net investment income (0.36) (0.47) (0.41) (0.38) (0.37) (0.18) From net realized gain   (0.15) (0.04) (0.14)  From capital paid-in (0.03)      Net asset value, end of period Total return 4 (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions)  7  7 $1 $4 $13 $14 Ratio of net expenses to average net assets (%) 0.60 8 0.55 0.48 0.53 0.49 0.49 8 Ratio of net investment income to average net assets (%) 7.39 8 6.29 5.14 4.85 4.64 5.43 8 Portfolio turnover (%) 69 71 42 29 52 59 6 See notes to financial statements Strategic Income Fund 24 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R SHARES Period ended 5-31-04 5 5-31-05 5-31-06 11-30-06 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.26 0.29 0.28 0.16 Net realized and unrealized gain on investments 0.05 0.39  0.07 Total from investment operations Less distributions From net investment income (0.30) (0.34) (0.32) (0.16) From net realized gain (0.15) (0.04) (0.14)  Net asset value, end of period Total return 4 (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions)  7 $1 $4 $4 Ratio of net expenses to average net assets (%) 1.38 8 1.08 1.19 1.11 8 Ratio of net investment income to average net assets (%) 4.66 8 4.29 4.00 4.81 8 Portfolio turnover (%) 42 29 52 59 6 1 As required, effective June 1, 2001 the Fund has adopted the provisions of the AICPA Audit and Accounting Guide for Investment Companies, as revised, relating to the amortization of premiums and accretion of discounts on debt securities. The effect of this change on per share amounts for the year ended May 31, 2002, was to decrease net investment income per share by $0.03, decrease net realized and unrealized losses per share by $0.03 and, had the Fund not made these changes to amortization and accretion, the annualized ratio of net investment income to average net assets would have been 7.59%, 6.89%, 6.88% and 7.92% for Class A, Class B, Class C and Class I shares, respectively. Per share ratios and supplemental data for the periods prior to June 1, 2001, have not been restated to reflect this change in presentation. 2 Semiannual period from 6-1-06 through 11-30-06. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Class I and Class R shares began operations on 9-4-01 and 8-5-03, respectively. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements Strategic Income Fund 25 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Strategic Income Fund (the Fund) is a diversified series of John Hancock Strategic Series (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The investment objective of the Fund is to achieve a high level of current income. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or if quotations are not readily available, or the value has been materially affected by events occurring after the closing of a foreign market, at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. All portfolio transactions initially expressed in terms of foreign currencies have been translated into U.S. dollars as described in Foreign currency translation below. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 p
